Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 10/22/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.



Specification
The disclosure is objected to because of the following informalities: Independent claims 1, 14 and 20 recite the limitation “wherein the instance of the beamforming report comprises one or more performance metrics averaged over multiple subcarriers in a band of frequencies”.
However, Examiner is unable to locate any averaging of any performance metric in the disclosure as filed. Consequently, the specification is objected for such a deficiency.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Independent claims 1, 14, 20, as well as dependent claims 8, 17, recite the limitation “wherein the instance of the beamforming report comprises one or more performance metrics averaged over multiple subcarriers in a band of frequencies”.
However, a review of the specification, as filed, reveals that the limitation at issue does not appear to have been described anywhere in the accompanying disclosure. Thereby leading the Examiner to conclude that the inventor, at the time the application was filed, had no possession of the claimed invention.
Therefore, claims 1, 8, 14, 17 and 20 are rejected for failing to comply with the written description requirement.
Claims 2-7, 15-16 and 18-19 also rejected for depending from rejected base claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lakkis  (US 20110110340 A1) is pertinent to a system, whereby   second wireless device transmits a frame in the first time slot of a time cycle using one of a plurality of transmit antenna patterns from a set and waits for a response from the first device, which uses a first receive direction in the first time slot. The second device transmits the frame in the second time slot of a time cycle using the same transmit antenna pattern and waits for a response from the first device, which employs a second receive direction in the second time slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419